PER CURIAM.
Charles Siers appeals an order which dismissed his petition for writ of mandamus. We affirm.
The petition for writ of mandamus filed in the trial court claimed that the Florida Senate’s action in passing Senate Bill No., 26B (1993) (now section 944.278, Florida Statutes (1993)) was a violation of the ex post facto provision of the United States Constitution because it had the effect of causing the Department of Corrections to rescind provisional or administrative gain time which had previously been awarded. The trial court dismissed the petition for failure to state a claim.
Siers filed a notice of appeal. He again argues that rescinding previously awarded provisional gain time is a violation of the ex post facto provisions of the United States Constitution. The Florida Supreme Court has rejected this exact argument in Langley v. Singletary, 645 So.2d 961 (Fla.1994); see Griffin v. Singletary, 638 So.2d 500 (Fla.1994). We also reject appellant’s argument for the reasons expressed in Langley and Griffin.
ZEHMER, C.J., and KAHN, J., concur.
BENTON, J., concurs in result only.